Citation Nr: 0629052	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to restoration of a 100 percent disability rating 
for metastatic cancer to the lungs.

Entitlement to restoration of a 30 percent disability rating 
for right testicular teratoma, status post-right orchiectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1982 to 
January 1993.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran has raised the issues of 
entitlement to service connection for depression secondary to 
right testicular teratoma and entitlement to an increased 
rating for status post-excision of eosinophilic granuloma.  
These matters are referred to the originating agency for the 
appropriate action.

The Board also notes that in July 2006, after the case was 
forwarded to the Board, the veteran submitted additional 
medical evidence along with a waiver of initial consideration 
of such evidence by the originating agency.  


FINDINGS OF FACT

1.  In a March 1993 rating decision, the veteran was granted 
service connection and a 100 percent disability rating for 
metastatic cancer to the lungs, effective April 1, 1993.

2.  In the March 1993 rating decision, he was also granted 
service connection for right testicular teratoma, status-post 
right orchiectomy, the disability was rated as 100 percent 
disabling from January 27, 1993, and 30 percent disabling, 
effective April 1, 1993.  

3.  A VA examination in February 2002 disclosed that the 
veteran's lungs were well-expanded and clear with no active 
evidence of disease; he had a normal left testicle and was 
status post-right orchiectomy.

4.  In a May 2002 rating decision, the originating agency 
proposed to reduce the veteran's rating for his metastatic 
cancer of the lungs to a noncompensable level based on 
improvement of the disability, and to reduce the evaluation 
of his right testicular teratoma, status post right 
orchiectomy to 10 percent based on clear and unmistakable 
error in the January 1993 rating decision; the veteran was 
informed of the proposals by letter dated in June 2002, and 
was afforded a period of 60 days in which to submit 
additional evidence.

5.  By rating decision dated in August 2002, the veteran's 
evaluation for metastic cancer of the lungs was reduced to a 
noncompensable level effective November 1, 2002, based on 
improvement of the disability; the evaluation for right 
testicular teratoma status post right orchiectomy was reduced 
to 10 percent effective November 1, 2002, based on clear and 
unmistakable error.  

6.  The evidence of record at the time of the August 2002 
rating decision reducing the rating for the veteran's 
metastic cancer of the lungs shows that the disability had 
improved.

7.  The March 1993 rating decision evaluating the veteran's 
right testicular teratoma, status post right orchiectomy as 
30 percent disabling was based on clear and unmistakable 
error.


CONCLUSIONS OF LAW

1.  The 100 percent rating for metastic cancer to the lungs 
was properly reduced to a noncompensable rating, effective 
November 1, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.343, 3.344, 4.7, 4.97, Diagnostic Code 6819 
(2005).

2.  The 30 percent rating right testicular teratoma, status 
post right orchiectomy was properly reduced to 10 percent, 
effective November 1, 2002.  38 U.S.C.A. §§  1155, 5109A 
(West 2002); C.F.R. §§ 3.105, 3.344, 4.7, 4.116, Diagnostic 
Code 7524 (1993); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.115b, 
Diagnostic Code 7524 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2003, subsequent to its decision reducing 
the evaluations.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
rating restoration, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
restorations of the 100 percent and 30 percent ratings are 
not warranted.  Consequently, no effective date for a rating 
restoration will be assigned, so the failure to provide 
notice with respect to this element of the claims was no more 
than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such available evidence.  In 
this regard, the Board notes that the veteran has stated that 
he underwent medical treatment for his disabilities while 
living in Holland; however, the veteran has also stated that 
these treatments were all for the period prior to January 
1999.  In addition, during the veteran's January 2005 
examination with his private physician, he reported that he 
had not undergone any follow-up treatment for his 
disabilities in the past four to five years.  As the records 
referenced by the veteran pertain to a period well before his 
rating reduction, the Board finds that there is no reasonable 
possibility that such records would aid in substantiating the 
claim.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in September 2003.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Factual Background

In a March 1993 rating decision, the veteran was granted 
service connection and a 100 percent disability rating for 
metastatic cancer to the lungs as an October 1991 CT scan 
showed five visible metastases in the veteran's pulmonary 
parenchyma.  In the same rating decision, the veteran was 
granted service connection and a temporary 100 percent rating 
as well as a 30 percent disability rating for right 
testicular teratoma, status post-right orchiectomy as service 
medical records showed the veteran tested positive for 
testicular malignancy in December 1991.  The veteran was also 
granted special monthly compensation for the loss of a 
creative organ.

In April 1993 the veteran was provided VA examinations for 
his service-connected disabilities.  The veteran reported 
undergoing three courses of protocol chemotherapy which were 
completed in February 1992.  He also stated that at a check-
up a few weeks prior, his chest X-ray was normal and both of 
his markers were within normal limits.  

The veteran was afforded a VA examination in February 2002.  
Regarding his past treatment, the veteran reported that his 
lung cancer had not been treated with radiation or hormone 
injections, although he had been in a research protocol for a 
testicular cancer chemotherapy regime.  With respect to his 
current pulmonary symptoms, the veteran reported feeling 
short of breath at times when in a hurry, but stated he had 
no wheezing or cough.  Chest X-rays showed the that lungs 
were well-expanded and clear without active infiltrate, 
nodule, or mass.  There was no hilar enlargement or pleural 
pathology.  Pulmonary function tests showed spirometry and 
lung volume loop were normal.  Regarding the veteran's lungs, 
the examiner concluded that there was no active disease 
evident.  

At the time of his VA examination,  the veteran underwent a 
scrotal ultrasound.  Multiple images demonstrated 
satisfactory left testicular echogenicity without discreet 
intratesticular mass.  No hydrocele was seen and there was no 
scrotal skin thickening or tenderness.  The diagnoses were a 
normal left testicle, status post right orchiectomy, and 
sterilization secondary to testicular cancer.  

In a May 2002 rating decision, the originating agency 
proposed to reduce the evaluation for the veteran's 
metastatic lung cancer to noncompensable as the medical 
evidence showed an improvement in the disability.  The 
originating agency also proposed to reduce the evaluation for 
right testicular teratoma, status post-right orchiectomy to 
10 percent based on clear and unmistakable error; the veteran 
was informed of the proposal by letter dated in June 2002, 
and afforded a period of 60 days in which to submit 
additional evidence.  By a rating decision dated in August 
2002, the lung evaluation was reduced to noncompensable, 
effective November 1, 2002, and the evaluation for right 
testicular teratoma, status post-right orchiectomy was 
reduced to 10 percent, effective November 1, 2002. 

Also of record are January 2005 treatment records from the 
veteran's private physician.  It was noted that the veteran 
was 15 years post treatment for his testicular cancer with 
lung metastases.  The veteran reported undergoing no follow-
up in the past four or five years.  The only symptom the 
veteran reported was phantom testicular pain that occurred on 
occasion with ejaculation.  


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2005).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2005).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in the physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given to whether 
the veteran attained improvement under the ordinary 
conditions of life.  38 C.F.R. § 3.343 (2006).

A 100 percent rating for metastatic cancer to the lungs and a 
30 percent rating for right testicular teratoma status-post 
right orchiectomy were in effect from January 27, 1993, and 
April 1, 1993, respectively.  Since that period is more than 
five years, the provisions of 38 C.F.R. § 3.344(a) and (b) 
regarding stabilization of disability ratings do apply.  38 
C.F.R. § 3.344(c) (2005).


Analysis

Metastatic Cancer to the Lungs

Diagnostic Code 6819 provides that for malignant neoplasms of 
any specified part of the respiratory system, exclusive of 
skin growths, a 100 percent evaluation is warranted.  A note 
indicates that a rating of 100 percent shall continue beyond 
the cessation of any surgical, X- ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastases, the rating shall be based on residuals.

Although the veteran disputes the reduction of his disability 
rating for metastatic cancer to the lungs, he has not 
provided such evidence as would show that the results of the 
February 2002 examination are inaccurate, or that the 
examination was less thorough than the April 1993 
examination.  While the veteran has submitted private 
treatment records from January 2005, these records show that 
the veteran has not undergone any recent treatment for lung 
cancer and that he has experienced no symptoms of a recurring 
disease.  Additionally, at the veteran's February 2002 VA 
examination, a chest X-ray showed his lungs were clear with 
no signs of active disease.  

In essence, the evidence of record at the time of the rating 
decision reducing the evaluation shows that the veteran 
underwent chemotherapy for the metastatic cancer in service, 
the cancer has not recurred since service, there are no 
residuals of the cancer, and the veteran has required no 
treatment for the cancer since service.  Accordingly, the 
Board finds that the evidence supports the originating 
agency's determination that a reduction in the evaluation to 
a noncompensable rating was warranted.  In addition, the 
record reflects that the RO complied with the due process 
requirements for reducing the evaluation.

Right Testicular Teratoma, Status Post-Right Orchiectomy

The Board notes that the regulations governing the removal of 
the testes were changed effective February 17, 1994.  Under 
the former criteria, Diagnostic Code 7524 provides for a 10 
percent rating for the removal of one testis, while a 30 
percent rating is provided for removal of both testes.  38 
C.F.R. § 4.116, Code 7524 (1993).

Under the current rating criteria, Diagnostic Code 7524 
provides for a noncompensable rating for removal of one 
testis, while a 30 percent rating is warranted for removal of 
both testes.  38 C.F.R. § 4.115b, Code 7524 (2005).  

The criteria to determine whether clear and unmistakable 
error was present in a prior determination are as follows: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  

Clear and unmistakable error is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The veteran contends that he is entitled to a restoration of 
his prior 30 percent rating for the removal of his right 
testicle due to cancer.  In its August 2002 rating decision, 
the originating agency noted that the veteran's original 
assigned evaluation of 30 percent was based on clear and 
unmistakable error and that under the former rating criteria 
he was entitled to no more than a 10 percent evaluation.  As 
the evidence of record at the time of the April 1993 rating 
decision assigning the veteran a 30 percent disability rating 
shows that he only had his right testicle removed, the Board 
finds that the regulatory provisions of the Ratings Schedule 
were incorrectly applied and resulted in undebatable error.  

The Board notes that the veteran does not meet the 
requirements for a 30 percent evaluation under either the 
former or current criteria.  Although the current criteria 
provide for a noncompensable evaluation for the loss of one 
testis, in its August 2002 rating decision the originating 
agency applied the more favorable former criteria, and 
reduced the veteran's rating to 10 percent rather than 
noncompensable.  As the current and former criteria require 
the loss of both testes for a 30 percent evaluation, a 
restoration of the veteran's 30 percent disability rating is 
not warranted as the medical evidence shows he has a normal 
left testicle and his 30 percent rating was based on clear 
and unmistakable error.  


ORDER

Entitlement to restoration of a 100 percent disability rating 
for metastatic cancer to the lungs is denied.

Entitlement to restoration of a 30 percent disability rating 
for right testicular teratoma, status post-right orchiectomy, 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


